 1   CARRIE E. HURTIK, ESQ.
     Nevada Bar No. 7028
 2   LINDA L. LAY, ESQ.
     Nevada Bar No. 12990
 3   HURTIK LAW & ASSOCIATES
     6767 West Tropicana Avenue, Suite 200
 4   Las Vegas, Nevada 89103
     (702) 966-5200 Telephone
 5   (702) 966-5206 Facsimile
     Attorneys for Plaintiff,
 6   MELISSA IONESCU

 7                                  UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9   MELISSA IONESCU, an individual,

10                 Plaintiff,

11   vs.                                               Case No.:    2:19-CV-00801 -APG-NJK

12   BOSTON SCIENTIFIC CORPORATION;                    STIPULATION AND ORDER FOR
     JOHNSON & JOHNSON; JOHNSON &                      EXTENSION OF DEADLINE FOR
13   JOHNSON HEALTH CARE SYSTEMS, INC.;                PLAINTIFF TO FILE AN OPPOSITION
     ETHICON, INC.; ETHICON LLC;DOES 1-10              TO DEFENDANT, BOSTON
14   and ROE ENTITIES 11-20,                           SCIENTIFIC CORPORATION’S
                                                       MOTION TO DISMISS
15                 Defendants.

16

17
            Come now, Plaintiff, Melissa Ionescu (“Plaintiff”), by and through her counsel of record, Carrie
18
     Hurtik, Esq. of the law firm Hurtik Law & Associates; and Defendant, Boston Scientific Corporation, by
19
     and through its counsel of record, Howard J. Russell, Esq. and Josephine E. Groh, Esq. of the law firm
20
     Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC, and hereby submit the following Stipulation and
21
     Order for Extension of Deadline for Plaintiff to file an Opposition to Defendant, Boston Scientific
22
     Corporation’s Motion to Dismiss.
23
            Boston Scientific Corporation filed its Notice of Removal on May 8, 2019, a Certificate of
24
     Service of Court Minutes on May 9, 2019 and its Motion to Dismiss on May 15, 2019. The current
25
     deadline for Plaintiff to file her Opposition to the Motion to Dismiss is May 27, 2019. The Parties have
26
     stipulated that Plaintiff will have until June 7, 2019 to file an Opposition to the Motion to Dismiss.
27

28                                                      1
 1   There is good cause to allow Plaintiff to file the Opposition by June 7, 2019 as it is the first request for

 2   any type of extension and it would not be prejudicial to any of the Parties.

 3

 4   Dated: May 29, 2019                                  Dated: May 29, 2019

 5
     HURTIK LAW & ASSOCIATES                              WEINBERG, WHELLER, HUDGINS, GUNN &
 6                                                        DIAL, LLC
 7
     /s/ Linda L. Lay                                     /s/ Howard J. Russell
 8   ___________________________                          _____________________________________
     CARRIE E. HURTIK, ESQ.                               HOWARD J. RUSSELL, ESQ.
 9   LINDA L. LAY, ESQ.                                   JOSEPHINE E. GROH, ESQ.
     6767 West Tropicana Avenue, Suite 200                6385 S. Rainbow Blvd., Suite 400
10   Las Vegas, Nevada 89103                              Las Vegas, NV 89119
     (702) 966-5200 Telephone                             Attorneys for Defendant, BOSTON SCIENTIFIC
11   (702) 966-5206 Facsimile                             CORPORATION
     Attorneys for Plaintiff,
12   MELISSA IONESCU

13
                                                     ORDER
14
            Based upon the Stipulation by the Parties hereto, and good cause appearing, it is hereby
15
     Ordered that Plaintiff, Melissa Ionescu, shall have until Friday, June 7, 2019, to respond to Defendant,
16
     BOSTON SCIENTIFIC CORPORATION’s Motion to Dismiss Plaintiff’s Complaint (ECF No. 5).
17
            IT IS SO ORDERED
18
            Dated this ______ day of May/June, 2019
19

20                                                        ________________________________________
                                                          UNITED STATES
                                                                  STATESDISTRICT
                                                                           DISTRICTCOURT
                                                                                    JUDGEJUDGE
21
                                                          Dated: May 30, 2019.
22

23

24

25

26

27

28                                                        2
